Title: Franco and Adrianus Dubbeldemuts to the American Commissioners, 8 December 1777
From: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John



Sirs
Rotterdam 8 Xber 1777
We had the honnour to write You Our Last on the 21st of Last monthy since which we are honoured with Your moast Esteemed favour of the 23 of Last month in answer Serves that we are Greatly obliged to you for the Goodnes you have had to forward the papers Send you and as we are willing to send according Your good advice the Duplicat to our frends in st. Eustatia, we there fore take the liberty to desire you to note at what place and to what good man we must order to Send further said duplicates.

When any further Américaans persons arrived here, we shall send the Same to Nantes by Ships but very few schipmasters are willing, to take the Same, by fair [fear] of the English Cruisers or Man of War wil take the same from board and that is the Reason the [they] Incline to go by Land. Who [how] Ever we agree itt is att greate Expences as proof by the inclosed account of the monney advances Mr. Samuel Culler and Wm. Morris amounting to £261.15.8 which to please to Remitt us or pay dett for our Account to Messieurs Gerardot Haller & Co. in Paris being the pains Employed in this to your Service. Itt is impossible to note the Exactly price of the Tobacco by reason every few demanded, none body buy’s anny more quantity than he must have absolutely and then we sell att 10–10½ stuivers the pound, Rice 383 or £14.8 per 100 wt. In case you can send us some Goods and Ships please to recommend our house to your frends not doubting or Mr. Culler and Morris shall have informed you of our manner of acting. We salute you verry Kindly and Remain sincerely Your most humble and obedient servants
Fr. & A: Dubbeldemuts

PS One John Walker, a America Runnd [?] out the prison in London arrived here he was aboard of the Ship Nancy Smith outbound from Philadelphia to St. Eustatia. He is willing to depart on his feet, to Speak you we shall be very glad to heare iff he have been att your by reason we Suspected said person iff he was a America.
Indigo Carolina from 9 st. 60 [illegible]




Rotterdam 8 Decemb. 1777.
Messieurs Franklin Deane & Lea debtors to Fr. & Adr. Dubbeldemuts for the following Charges Disbursed by us about Samuel Chantler & Wm. Morris


Paid for theire passage 3 a/11.11
  £ 34.13


paid for theire entretainment
    12.19


paid for theire passage to the Moerdijk
    21.


paid at Antwerpe to Sam: Cutler at per recit
    60.1


paid at Antwerpe to Samuel Cutler & Wm. Morris at per do.
   131.12.8


postage of Letter
     1.10



  £261.15.8



 
Addressed: Messieurs / Messieurs B: Franklin / Silas Deane / a / Paris.
Notation: Letter from Rotterdam 18. Decr. 1778
